Name: Commission Regulation (EEC) No 552/86 of 18 February 1986 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 55/61 COMMISSION REGULATION (EEC) No 552/86 of 28 February 1986 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (') as last amended by Regulation (EEC) No 3768/85 (2) and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 (3) fixing the conversion rates to be applied in agriculture, as last amended by Regulation (EEC) No 3772/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 27 of Regulation No 136/66/EEC provides that a subsidy should be granted in respect of oil seeds harvested and processed within the Community when the target price for a species of seed is higher than the price on the world market ; whereas these provisions at present apply only in respect of colza, rape and sunflower seeds ; Whereas the subsidy on oil seeds should, theoretically, be equal to the difference between those two prices ; Whereas the target price and the monthly increments in the target price of sunflower seed for the 1985/86 marke ­ ting year have been fixed in Regulations (EEC) No 1489/85 Q, and (EEC) No 1490/85 (8) ; whereas the target price for colza, rape and sunflower seed application in Spain and in Portugal was set by Regulation (EEC) No 454/86 0 ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza, rape and sunflower seed and in the absence of the amount of the monthly increase for April , May, and June 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for March, April , May and June 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the target price for the 1 985/86 marketing year is known ; Whereas, in the absence of the target price for the 1986/87 marketing year for colza, rape and sunflower seed, in the case of advance fixing for July and August 1986 for colza and rape seed and for August 1986 for sunflower seed, the amount of the subsidy on these products has been obtainable only on the basis of the target price and the monthly increase proposed by the Commission to the Council for the marketing year 1986/87 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the target price for the 1986/87 marketing year is known ; Whereas Article 29 of Regulation No 136/66/EEC provides that the world market price, calculated for a Community frontier crossing point, is to be determined on the basis of the most favourable purchasing opportuni ­ ties, quotations being adjusted where necessary to take account of quotations for competing products ; Whereas Article 4 of Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point (10), as last amended by Regulation (EEC) No 1983/82 (n), fixed the said crossing point at Rotterdam ; whereas Article 1 of that Regulation provides that when the world market price is being determined account should be taken of all offers on the world market known to the Commission and of quotations on those exchanges which are significant for international trade ; whereas Article 2 of Commission Regulation No 225/ 67/EEC of 28 June 1967 on detailed rules for determi ­ ning the world market price for oil seeds (12), as last amended by Regulation (EEC) No 1971 /85 (13), provides that offers and quotations which do not relate to ship ­ ments to be effected within 30 days following the date on which the world market price is determined should be disregarded ; whereas offers and quotations which the Commission believes, in view of general price movements (') OJ No 172, 30 . 9 . 1966, p. 3025/86. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 . ( «) OJ No L 137, 27 . 5 . 1985, p. 1 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 143, 30 . 5 . 1984, p. 4 . 0 OJ No L 151 , 10 . 6 . 1985, p. 13 . (8) OJ No L 151 , 10 . 6 . 1985, p. 14. f) OJ No L 53 , 1 . 3 . 1986. ("&gt;) OJ No 111 , 10 . 6 . 1967, p . 2196/67. fin OT Nn I. 21 5 23 . 7 . 1982. o . 6 . ( 12) OJ No 136, 30 . 6. 1967, p. 2919/67. C 3) OJ No L 185, 18 . 7 . 1985, p. 15 . No L 55/62 Official Journal of the European Communities 1 . 3 . 86 for determining the world market price and where it is, moreover, impossible to . establish the value of the oil or oil cake processed from such seed, the world market price should be determined on the basis of the most recent known value for oil or oil cake, adjusted to take account of the trend of world prices for competing products by applying to that value the rules set out in Article 2 of Regulation No 1 15/67/EEC ; whereas Article 7 of Regula ­ tion No 225/67/EEC defines competing products as those oils or oil cakes, as the case may be, which appear to have been offered in the largest quantities on the world market during the period under consideration ; Whereas, under Article 6 of Regulation No 1 15/67/EEC, the price determined for colza, rape and sunflower seeds must also be adjusted by an amount not exceeding the margin , as calculated in accordance with that Article, where that margin may affect the normal disposal of seeds harvested in the Community ; Whereas the factors to be taken into consideration for the purpose of determining that margin are defined in Article 8 of Regulation No 225/67/EEC ; whereas no adjustment should be made where the margin is found to be less than 0,604 ECU ; or information available to it, not to be representative of the real trend of the market must also be disregarded ; whereas offers and quotations relating to quantities of less than 500 tonnes and offers relating to seed of a quality other than that normally acceptable on the world market must also be disregarded ; Whereas Article 3 of Regulation No 225/67/EEC provides that of the offers and quotations taken into consideration , those for delivery c and f should be increased by 0,2 % ; whereas offers and quotations for delivery fas , fob or otherwise should be increased, as appropriate^ by loading, transport and insurance costs from the point of shipment or loading to the frontier crossing point ; whereas cif offers and quotations for frontier crossing points other than Rotterdam should be adjusted to allow for the diffe ­ rence in transport and insurance costs as compared with a product delivered cif Rotterdam ; whereas the Commis ­ sion should take account only of the loading, transport and insurance costs which to its knowledge are the lowest ; whereas, finally, offers and quotations for delivery cif Rotterdam should be increased by 0,242 ECU ; Whereas Article 5 of Regulation No 1 15/67/EEC provides that the world market price should be determined for seed of the standard quality for which the target price has been fixed, delivered in bulk ; Whereas Article 3 of Regulation No 225/67/EEC provides that offers and quotations relating to products presented otherwise than in bulk should be adjusted by deducting the additional value resulting from that presentation ; whereas offers and quotations relating to a quality other than the standard quality for which the target price was fixed should be adjusted on the basis of the coefficients of equivalence shown in the Annex to that Regulation ; whereas, in the case of offers on the world market for qualities of colza and rape seed other than those listed in that Annex, coefficients of equivalence derived from those listed in that Annex may, pursuant to Article 4 of Regula ­ tion No 225/67/EEC, be applied ; whereas, when derived coefficients are being calculated, account must be taken of the differences between prices for the qualities of seed in question and prices for the qualities listed in that Annex, and of the characteristics of these various seeds ; Whereas Article 2 of Regulation No 1 15/67/EEC provides that, where no offer or quotation can be used as a basis for determining the world market price, that price should be determined on the basis of the value of the average quantities of oil and oil cake resulting from the proces ­ sing of 100 kilograms of seed within the Community less an amount corresponding to the cost of processing these seeds into oil and oil cake ; whereas the quantities and costs to be taken into consideration for the purposes of the calculation are fixed in Article 5 of Regulation No 225/67/EEC ; whereas the value of those quantities should be determined in accordance with Article 6 of that Regu ­ lation ; Whereas Article 3 of Regulation No 1 15/67/EEC provides that, where no offer or quotation can be used as a basis Whereas Council Regulation (EEC) No 1594/83 of 14 June 1983 on the subsidy for oil seeds (') laid down rules for granting the subsidy on oil seeds ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the application for advance fixing was lodged, adjusted by the difference between the target price valid on that day and the target price valid on the day on which the seeds are placed under control at an oil or feed mill and, where appro ­ priate, a corrective amount ; whereas Article 35 of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the appli ­ cation of the subsidy system for oil seeds (2), as last amended by Regulation (EEC) No 3818/85 (3), provides that such adjustment should involve increasing or redu ­ cing the amount of subsidy applicable on the day on which the application was lodged by the corrective amount and the difference between the target prices mentioned in Article 35 of Regulation (EEC) No 2681 /83 : Whereas Article 37 of Regulation (EEC) No 2681 /83 provides that the corrective amount must be equal to the difference between the world market price for colza, rape and sunflower seeds and the forward price for those seeds valid for a shipment effected during the month in which the seeds were placed under control at an oil mill , those prices being determined in accordance with Articles 1 , 4 (') OJ No L 163, 22. 6 . 1983, p . 44. 0 OJ No L 266, 28 . 9 . 1983, p . 1 . (3 OJ No L 368 , 31 . 12. 1985, p . 20 . 1 . 3 . 86 Official Journal of the European Communities No L 55/63 Whereas Regulation (EEC) No 1813/84 specifies the spot and forward exchange rates and the period to be used for calculating the differential amounts ; whereas in cases where, for one or more months, quotations of forward exchange rates are not available, the rates adopted for the previous months or the following months, as the case may be, must be used ; Whereas the subsidy should be fixed whenever the market situation makes it necessary and in such a way as to ensure its being applied at least once a week ; whereas the subsidy may be altered whenever it becomes obvious that such alteration is necessary ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that, pursuant to Article 33 of Regulation (EEC) No 2681 /83 the amount of the subsidy in ECU and the amount of the subsidy in each of the national currencies must be fixed in accordance with the Annex to this Regulation ; whereas, pursuant to the same Article, the spot and forward exchange rates for the ECU in national currencies determined in accordance with Article 4 of Regulation (EEC) No 1813/84 must also be published, HAS ADOPTED THIS REGULATION : and 5 of Regulation No 115/67/EEC ; whereas, if no offer and no price can be used for such determination, the method of calculation provided for in Article 37 of Regu ­ lation (EEC) No 2681 /83 should be used ; whereas the abovementioned difference may be adjusted in accordance with Article 38 of Regulation (EEC) No 2681 /83 , account being taken of the prices of the main competing cereals ; Whereas the aid for colza, rape or sunflower seed harvested or processed in Spain or Portugal is to be advised as provided for in Council Regulation (EEC) No 478/86 (') ; whereas pursuant to Article 95 (2) and 293 (2) of the Act of Accession of Spain and Portugal this aid is to be introduced at the beginning of the 1986/87 marke ­ ting year for seed harvested in these two Member States ; Whereas Article 33 of Regulation (EEC) No 2681 /83 provides for the publication of the amount of the final subsidy obtained from the conversion into each of the national currencies of the amount in ECU resulting from the calculation referred to above plus or minus the diffe ­ rential amount ; whereas Article 1 of Regulation (EEC) No 1813/84 (2) defined the elements which determine the differential amounts ; whereas these elements are equal to the incidence on the target price or the subsidy of the coefficient derived from the percentage referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 ; whereas, according to these provisions, this percentage represents : (a) for those Member States whose currencies are main ­ tained as between themselves within a spread at any given moment of 2,25 % , the difference between :  the conversion rate used under the common agri ­ cultural policy, and  the conversion rate resulting from the central rate, (b) for Italy, the United Kingdom and Greece, the diffe ­ rence between :  the relationship between the conversion rate used under the common agricultural policy for the currency of the Member State concerned and the central rate of each of the currencies of the Member States referred to in (a), and  the spot market rate for the currency of the Member State in question in relation to each of the currencies of the Member States referred to in (a), as recorded over a period to be determined ; Whereas, however, pursuant to Article 2a of Regulation (EEC) No 1569/72, the monetary disparity for the marke ­ ting years 1984/85 to 1986/87 will be calculated by a method which takes into account a coefficient applied to the conversion rate resulting from the central rate ; whereas Regulation (EEC) No 2679/85 (3) fixed the coeffi ­ cient ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annex hereto. 2. The amount of the subsidy in the case of advance fixing for March, April , May and June 1986 for colza and rape seed will , however, be confirmed or replaced as from 1 March 1986 to take into account the target price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for April , May and June 1986 for colza and rape seed. 3 . The amount of the subsidy in the case of advance fixing for July and August 1986 for colza and rape seed and for August 1986 for sunflower seed will however be confirmed or replaced as from 1 March 1986 to take into account the target price which is fixed for these products for the 1986/87 marketing year. Article 2 This Regulation shall enter into force on 1 March 1986. (') OJ No L 53, 1 . 3 . 1986. (*) No L 170, 29 . 6 . 1984, p. 41 . (3) OJ No L 254, 25. 9 . 1985, p . 14. No L 55/64 Official Journal of the European Communities 1 . 3 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1986. For the Commission Frans ANDRIESSEN Vice-President 1 . 3 . 86 Official Journal of the European Communities No L 55/65 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (') 4th month (') 5th month (2) 6th month (*) 1 . Gross aids (ECU) \ \I  Spain '     0,613 0,613  Portugal     , 0,000 0,000  Other Member States 32,868 27,976 27,976 28,693 24,419 24,419 2. Final aids (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in Portugal (Pta)  in a Member State listed at (a) (Pta) (c) Seed harvested in Portugal and processed :  in Spain (Esc)  in Portugal (Esc)  in a Member State listed at (a) (Esc) 79,56 89,65 1 525,46 228,30 276,58 24,655 19,164 47 398 2 716,68 68,26 76,91 1 298,42 193,48 235,42 20,985 15,769 39 732 2 012,16 68,28 76,91 1 298,42 193,14 235,42 20,982 15,769 39 555 2 012,16 70,08 78,93 1 330,84 197,62 241,45 21,311 16,262 40 514 2 112,54 59,89 67,46 1 132,47 167,68 205,49 18,104 13,610 34 169 1 670,83 97,00 2 733,75 2 733,75 3 521,15 0,00 3 521,15 60,32 67,88 1 126,02 165,46 205,03 18,000 13,461 33 570 1 670,83 11,08 2 686,84 2 686,84 3 405,24 0,00 3 405,24 (d) Seed harvested in a Member State listed at (a) and processed :  in Spain  in Portugal The amounts given at (a) remain unchanged The amounts given at (a) remain unchanged (&gt;) On the basis of the Commission's proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council's decision. (*) Contingent on the Council 's decision on prices and related matters for the 1986/87 marketing year. No L 55/66 Official Journal of the European Communities 1 . 3 . 86 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU)  Spain     Portugal      Other Member States 39,689 38,926 38,926 41,648 41,389 2. Final aids IIIIIIIlIl (a) Seed harvested and processed in : l  Federal Republic of Germany (DM) 96,11 94,35 94,37 100,79 100,19  Netherlands (Fl) 108,30 106,31 106,31 113,54 112,87  BLEU (Bfrs/Lfrs) 1 842,04 1 806,63 1 806,63 1 932,20 1 920,17  France (FF) 275,62 270,19 269,86 288,69 286,84  Denmark (Dkr) 333,98 327,56 327,56 350,47 348,29  Ireland ( £ Irl) 29,771 29,199 29,195 31,053 30,856  United Kingdom ( £) 23,100 22,576 22,576 24,446 24,268  Italy (Lit) 57 189 55 997 55 824 59 941 59 534  Greece (Dr) 3 257,74 3 150,91 3 150,91 3 532,03 3 495,76 (b) Seed harvested in Spain and processed : l  in Spain (Pta)       in Portugal (Pta)       in a Member State listed at (a) (Pta)     (c) Seed harvested in Portugal and processed : l  in Spain (Esc)       in Portugal (Esc)       in a Member State listed at (a) (Esc)      (d) Seed harvested in a Member State listed at (a) and processed :  in Spain The amounts given at (a) are to be multiplied by 1,037269  in Portugal The amounts given at (a) remain unchanged I ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2st month 3rd month 4nd month 5th month 6th month DM 2,163730 2,155740 2,144780 2,135660 2,135660 2,114240 Fl 2,443920 2,437280 2,427690 2,420030 2,420030 2,402680 Bfrs/Lfrs 44,342900 44,374300 44,379100 44,409200 44,409200 44,437800 FF 6,650230 6,665480 6,702200 6,731600 6,731600 6,785560 Dkr 7,989740 7,979560 7,964750 7,954000 7,954000 7,941980 £ Irl 0,715512 0,720067 0,724915 0,728451 0,728451 0,733135 £ 0,646257 0,647847 0,649025 0,650371 0,650371 0,655218 Lit 1 472,19 1 482,06 1 494,23 1 503,18 1 503,18 1 528,59 Dr 133,602200 133,534600 133,357000 133,262900 133,262900 133,121600 Pta 136,370304 136,928678 137,018840 137,774125 137,774125 139,066863 Esc 141,902080 145,750272 147,687848 149,384976 149,384976 154,359439